 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   RONALD EDWARD CAUDLE,                               Case No.: 3:20-CV-0098-JLS-LL
     CDCR #AB-6670,
12
                                        Plaintiff,       ORDER: (1) GRANTING MOTION
13                                                       TO PROCEED IN FORMA
                          vs.                            PAUPERIS; (2) DISMISSING
14
                                                         DEFENDANTS CDCR, RJD, AND
15                                                       FRIJAS PURSUANT TO
     CALIFORNIA DEP’T OF                                 28 U.S.C. § 1915(e)(2) AND
16   CORRECTIONS AND                                     § 1915A(b)(1); AND (3) DIRECTING
17   REHABILITATION; RICHARD J.                          U.S. MARSHAL TO EFFECT
     DONOVAN CORRECTIONAL                                SERVICE UPON DEFENDANT
18   FACILITY; E. FRIJAS;                                ROMERO PURSUANT TO 28 U.S.C.
19   CORRECTIONAL OFFICER ROMERO,                        § 1915(d) AND FED. R. CIV. P. 4(c)(3)
20                                   Defendants.
                                                         (ECF No. 2)
21
22
23         Plaintiff Ronald Edward Caudle, proceeding pro se and currently housed at
24   Atascadero State Hospital located in Atascadero, California, has filed a Complaint pursuant
25   to 42 U.S.C. § 1983 (“Compl.,” ECF No. 1), together with a Motion to Proceed In Forma
26   Pauperis (“IFP”) (ECF No. 2). Plaintiff claims prison officials at Richard J. Donovan
27   Correctional Facility (“RJD”) in San Diego, California, violated his rights under the Eighth
28   and Fourteenth Amendment.
                                                     1
                                                                                 3:20-cv-0098-JLS-LL
 1   I.     Motion to Proceed IFP
 2          All parties instituting any civil action, suit, or proceeding in a district court of the
 3   United States, except an application for writ of habeas corpus, must pay a filing fee of
 4   $400.1 See 28 U.S.C. § 1914(a). The action may proceed despite a plaintiff’s failure to
 5   prepay the entire fee only if he is granted leave to proceed IFP pursuant to 28 U.S.C.
 6   § 1915(a). See Andrews v. Cervantes, 493 F.3d 1047, 1051 (9th Cir. 2007); Rodriguez v.
 7   Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). However, a prisoner granted leave to proceed
 8   IFP remains obligated to pay the entire fee in “increments” or “installments,” Bruce v.
 9   Samuels, 136 S. Ct. 627, 629 (2016); Williams v. Paramo, 775 F.3d 1182, 1185 (9th Cir.
10   2015), and regardless of whether his action is ultimately dismissed. See 28 U.S.C.
11   § 1915(b)(1)–(2); Taylor v. Delatoore, 281 F.3d 844, 847 (9th Cir. 2002).
12          Section 1915(a)(2) requires prisoners seeking leave to proceed IFP to submit a
13   “certified copy of the trust fund account statement (or institutional equivalent) for ... the
14   6-month period immediately preceding the filing of the complaint.”                              28 U.S.C.
15   § 1915(a)(2); Andrews v. King, 398 F.3d 1113, 1119 (9th Cir. 2005). From the certified
16   trust account statement, the Court assesses an initial payment of 20% of (a) the average
17   monthly deposits in the account for the past six months, or (b) the average monthly balance
18   in the account for the past six months, whichever is greater, unless the prisoner has no
19   assets. See 28 U.S.C. §§ 1915(b)(1), (4). The institution having custody of the prisoner
20   then collects subsequent payments, assessed at 20% of the preceding month’s income in
21   any month in which his account exceeds $10, and forwards those payments to the Court
22   until the entire filing fee is paid. See 28 U.S.C. § 1915(b)(2); Bruce, 136 S. Ct. at 629.
23          In support of his Motion, Plaintiff has submitted a copy of his CDCR Inmate
24   Statement Report as well as a prison certificate of funds authorized by a CDCR accounting
25
26
     1
       In addition to the $350 statutory fee, civil litigants must pay an additional administrative fee of $50. See
27   28 U.S.C. § 1914(a) (Judicial Conference Schedule of Fees, District Court Misc. Fee Schedule, § 14 (eff.
     June 1, 2016). The additional $50 administrative fee does not apply to persons granted leave to proceed
28   IFP. Id.
                                                           2
                                                                                               3:20-cv-0098-JLS-LL
 1   official. See ECF No. 2 at 4–7; 28 U.S.C. § 1915(a)(2); S.D. Cal. CivLR 3.2; Andrews,
 2   398 F.3d at 1119. These records show Plaintiff had only $3.07 to his credit at the time his
 3   Complaint was submitted for filing with the Clerk of Court.
 4         Therefore, the Court GRANTS Plaintiff’s Motion to Proceed IFP (ECF No. 2) and
 5   assesses no initial partial filing fee pursuant to 28 U.S.C. § 1915(b)(1). See 28 U.S.C.
 6   § 1915(b)(4) (providing that “[i]n no event shall a prisoner be prohibited from bringing a
 7   civil action or appealing a civil action or criminal judgment for the reason that the prisoner
 8   has no assets and no means by which to pay the initial partial filing fee”); Bruce, 136 S.
 9   Ct. at 630; see also Taylor, 281 F.3d at 850 (finding that 28 U.S.C. § 1915(b)(4) acts as a
10   “safety-valve” preventing dismissal of a prisoner’s IFP case based solely on a “failure to
11   pay . . . due to the lack of funds available to him when payment is ordered”). Instead, the
12   Court will direct the $350 total filing fee owed in this case be collected by the agency
13   having custody of Plaintiff and forwarded to the Clerk of the Court pursuant to the
14   installment payment provisions set forth in 28 U.S.C. § 1915(b)(2).
15   II.   Screening pursuant to 28 U.S.C. § 1915(e)(2) and § 1915A
16         A.     Standard of Review
17         Because Plaintiff is a prisoner and is proceeding IFP, his Complaint requires a pre-
18   answer screening pursuant to 28 U.S.C. § 1915(e)(2) and § 1915A(b). Under these statutes,
19   the Court must sua sponte dismiss a prisoner’s IFP complaint, or any portion of it, which
20   is frivolous, malicious, fails to state a claim, or seeks damages from defendants who are
21   immune. See Lopez v. Smith, 203 F.3d 1122, 1126-27 (9th Cir. 2000) (en banc) (discussing
22   28 U.S.C. § 1915(e)(2)); Rhodes v. Robinson, 621 F.3d 1002, 1004 (9th Cir. 2010)
23   (discussing 28 U.S.C. § 1915A(b)). “The purpose of [screening] is ‘to ensure that the
24   targets of frivolous or malicious suits need not bear the expense of responding.’”
25   Nordstrom v. Ryan, 762 F.3d 903, 920 n.1 (9th Cir. 2014) (citations omitted.)
26         “The standard for determining whether a plaintiff has failed to state a claim upon
27   which relief can be granted under § 1915(e)(2)(B)(ii) is the same as the Federal Rule of
28   Civil Procedure 12(b)(6) standard for failure to state a claim.” Watison v. Carter, 668 F.3d
                                                   3
                                                                                  3:20-cv-0098-JLS-LL
 1   1108, 1112 (9th Cir. 2012); see also Wilhelm v. Rotman, 680 F.3d 1113, 1121 (9th Cir.
 2   2012) (noting that screening pursuant to § 1915A “incorporates the familiar standard
 3   applied in the context of failure to state a claim under Federal Rule of Civil Procedure
 4   12(b)(6)”). Rule 12(b)(6) requires a complaint “contain sufficient factual matter, accepted
 5   as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S.
 6   662, 678 (2009) (internal quotation marks omitted); Wilhelm, 680 F.3d at 1121.
 7         Detailed factual allegations are not required, but “[t]hreadbare recitals of the
 8   elements of a cause of action, supported by mere conclusory statements, do not suffice.”
 9   Iqbal, 556 U.S. at 678. “Determining whether a complaint states a plausible claim for relief
10   [is] . . . a context-specific task that requires the reviewing court to draw on its judicial
11   experience and common sense.” Id. The “mere possibility of misconduct” or “unadorned,
12   the defendant-unlawfully-harmed me accusation[s]” fall short of meeting this plausibility
13   standard. Id.; see also Moss v. U.S. Secret Service, 572 F.3d 962, 969 (9th Cir. 2009).
14         Finally, in deciding whether Plaintiff has stated a plausible claim for relief, the Court
15   may consider exhibits attached to his Complaint. See Fed. R. Civ. P. 10(c) (“A copy of a
16   written instrument that is an exhibit to a pleading is a part of the pleading for all
17   purposes.”); Hal Roach Studios, Inc. v. Richard Feiner & Co., Inc., 896 F.2d 1542, 1555
18   n.19 (9th Cir. 1990) (citing Amfac Mortg. Corp. v. Ariz. Mall of Tempe, Inc., 583 F.2d 426
19   (9th Cir. 1978) (“[M]aterial which is properly submitted as part of the complaint may be
20   considered” in ruling on a Rule 12(b)(6) motion to dismiss)).
21         B.      Plaintiff’s Factual Allegations
22         On July 18, 2019, Plaintiff was returning to his cell at RJD when he was “assaulted
23   by three inmates.” (Compl. at 3.) One of the inmates “punched” Plaintiff in the face while
24   the other two inmates “threatened [him] with homemade prison knives.” (Id.) Plaintiff
25   alleges these events all “transpired in front of Correctional Officer Romero who stood by
26   watching and laughing while the incident occurred.” (Id.) Romero then “instructed the
27   correctional officer in the control tower to open [Plaintiff’s] cell door.” (Id.) When his
28   cell door opened, Plaintiff claims that “one of the inmates ran into [his] cell” and took
                                                    4
                                                                                   3:20-cv-0098-JLS-LL
 1   Plaintiff’s property. (Id.) These inmates also purportedly told Plaintiff “right in front of
 2   Correctional Officer Romero that if [Plaintiff] tried to tell anyone about what happened,
 3   they would stab [Plaintiff].” (Id.)
 4            A week prior to this incident, Plaintiff claims Romero “tried to question [him] in
 5   regard to [Plaintiff] being a witness in a criminal case against correctional officers at
 6   Pelican Bay State Prison in the 90’s and early 2000’s.” (Id.) Romero allegedly told
 7   Plaintiff that “inmates who told on officers ended up getting hurt.” (Id.) Plaintiff further
 8   claims that one of the inmates who assaulted him “worked for Officer Romero as a porter.”
 9   (Id.)
10            Plaintiff attempted to “tell several staff members[,] including the Warden, only to
11   have [his] request for an interview and inquiry into the matter go unanswered.” (Id.)
12            On July 25, 2019, Plaintiff approached Romero and told him that he “needed to be
13   placed in administrative segregation to which he replied, ‘take your bitch ass back to your
14   cell.’” (Id. at 4.) Plaintiff “swallowed four razor blades and was taken to the outside
15   hospital under suicide watch.” (Id.)
16            Plaintiff claims that while he was at an outside hospital, his “personal property
17   should have been secured by staff.” (Id.) However, “Romero neglected his duties and in
18   fact left [his] property unattended for two days during which time the majority of [his]
19   personal property was stolen by other inmates.” (Id.)
20            Plaintiff filed an administrative grievance on August 29, 2019 regarding
21   “correctional officers’ actions and the theft of [his] personal property.”         (Id. at 5.)
22   However, to date, there has been “no response/decision given on this appeal” which
23   purportedly violates “CDCR guidelines.” (Id.)
24            Plaintiff seeks injunctive relief, as well as compensatory and punitive damages. (Id.
25   at 7.)
26            C.    42 U.S.C. § 1983
27            To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential
28   elements: (1) that a right secured by the Constitution or laws of the United States was
                                                    5
                                                                                  3:20-cv-0098-JLS-LL
 1   violated, and (2) that the alleged violation was committed by a person acting under the
 2   color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Naffe v. Frye, 789 F.3d 1030,
 3   1035–36 (9th Cir. 2015).
 4           D.    Claims against CDCR and RJD
 5           First, to the extent Plaintiff includes the CDCR and RJD as parties, his Complaint
 6   fails to state any claim against these Defendants upon which § 1983 relief can be granted.
 7   See 28 U.S.C. § 1915(e)(2)(B)(ii); § 1915A(b)(1).
 8           Neither the CDCR nor RJD are “persons” subject to suit under § 1983. See Hale v.
 9   State of Arizona, 993 F.2d 1387, 1398–99 (9th Cir. 1993) (holding that a state department
10   of corrections is an arm of the state and thus, not a “person” within the meaning of § 1983);
11   see also Anderson v. California, No. 3:16-CV-01172-LAB-JLB, 2016 WL 4127785, at *2
12   (S.D. Cal. Aug. 3, 2016) (sua sponte dismissing both CDCR and RJD pursuant to 28 U.S.C.
13   § 1915(e)(2) and § 1915A because neither are “persons” subject to § 1983 liability).
14           Thus, Defendants CDCR and RJD are DISMISSED from this action for failure to
15   state a claim.
16           E.    Grievance claims
17           Plaintiff appears to seek to hold Defendant Frijas liable for his role in responding to
18   Plaintiff’s administrative grievances. (See Compl. at 5.) However, a prison official’s
19   allegedly improper processing of an inmate’s grievances or appeals, without more, cannot
20   serve as a basis for section 1983 liability. See generally Ramirez v. Galaza, 334 F.3d 850,
21   860 (9th Cir. 2003) (prisoners do not have a “separate constitutional entitlement to a
22   specific prison grievance procedure”) (citation omitted); Mann v. Adams, 855 F.2d 639,
23   640 (9th Cir. 1988) (due process not violated simply because defendant fails properly to
24   process grievances submitted for consideration); Shallowhorn v. Molina, 572 F. App’x.
25   545, 547 (9th Cir. 2014) (district court properly dismissed section 1983 claims against
26   defendants who “were only involved in the appeals process”) (citing Ramirez, 334 F.3d at
27   860).
28   ///
                                                    6
                                                                                   3:20-cv-0098-JLS-LL
 1          Therefore, the claims against Defendant Frijas are DISMISSED from this action for
 2   failing to state a claim.
 3          F.     Property claim
 4          Plaintiff alleges that when he was transferred to a “crisis bed,” his “personal property
 5   should have been secured by staff and placed in storage” for him. (Compl. at 4.) Plaintiff
 6   alleges that Romero “neglected his duties” and left his property “unattended for two days
 7   during which time the majority of [Plaintiff’s] personal property was stolen by other
 8   inmates. (Id.) “The Fourteenth Amendment’s Due Process Clause protects persons against
 9   deprivations of life, liberty, or property; and those who seek to invoke its procedural
10   protection must establish that one of these interests is at stake.” Wilkinson v. Austin, 545
11   U.S. 209, 221 (2005).
12          Ordinarily, due process of law requires notice and an opportunity for some kind of
13   hearing prior to the deprivation of a significant property interest. Sinaloa Lake Owners
14   Ass’n v. City of Simi Valley, 882 F.2d 1398, 1405 (9th Cir. 1989). Neither the negligent
15   nor intentional deprivation of property constitutes a due process claim under section 1983
16   if the deprivation was random and unauthorized, however. Parratt v. Taylor, 451 U.S. 527,
17   535–44 (1981) (state employee negligently lost prisoner’s hobby kit), overruled in part on
18   other grounds, Daniels v. Williams, 474 U.S. 327, 330–31 (1986); Hudson v. Palmer, 468
19   U.S. 517, 533 (1984) (intentional destruction of inmate’s property). The availability of an
20   adequate state post-deprivation remedy, e.g., a state tort action, precludes relief because it
21   provides sufficient procedural due process. See Zinermon v. Burch, 494 U.S. 113, 128
22   (1990) (holding that where state cannot foresee, and therefore provide meaningful hearing
23   prior to the deprivation, a statutory provision for post-deprivation hearing or a state
24   common law tort remedy for erroneous deprivation satisfies due process); King v.
25   Massarweh, 782 F.2d 825, 826 (9th Cir. 1986) (same). The Ninth Circuit has long
26   recognized that California law provides such an adequate post-deprivation remedy.
27   Barnett v. Centoni, 31 F.3d 813, 816–17 (9th Cir. 1994) (citing Cal. Gov’t Code
28   §§ 810–895).
                                                    7
                                                                                   3:20-cv-0098-JLS-LL
 1         Deprivations of property resulting from negligence, or “mere lack of due care,” do
 2   not deny due process at all and must be redressed through a state court damages action.
 3   See Daniels, 474 U.S. at 328 (“[T]he Due Process Clause is simply not implicated by a
 4   negligent act of an official causing unintended loss of or injury to life, liberty, or
 5   property.”); id. at 330 (“‘To hold that this kind of loss is a deprivation of property within
 6   the meaning of the Fourteenth Amendment seems not only to trivialize, but grossly to
 7   distort the meaning and intent of the Constitution.’” (quoting Parratt, 451 U.S. at 545
 8   (Stewart, J., concurring))). In fact, the Supreme Court has explicitly warned against turning
 9   the Fourteenth Amendment and § 1983 into a “font of tort law to be superimposed upon
10   whatever systems may already be administered by the States.” See Paul v. Davis, 424 U.S.
11   693, 701 (1976).
12         Thus, because Plaintiff claims Defendants deprived him of personal property, any
13   remedy he may have lies in state court and his federal claims must be dismissed for failing
14   to state a claim upon which § 1983 relief may be granted. 28 U.S.C. § 1915(e)(2); Lopez,
15   203 F.3d at 1126–27.
16         G.     Eighth Amendment claims against Defendant Romero
17         As currently pleaded, the Court finds the remaining claims in Plaintiff’s Complaint
18   contains “sufficient factual matter, accepted as true,” to state Eighth Amendment claims as
19   to Defendant Romero that are “plausible on its face,” Iqbal, 556 U.S. at 678, and therefore,
20   sufficient to survive the “low threshold” set for sua sponte screening pursuant to 28 U.S.C.
21   §§ 1915(e)(2) and 1915A(b). See Wilhelm, 680 F.3d at 1123; Iqbal, 556 U.S. at 678;
22   United States v. Williams, 842 F.3d 1143, 1153 (9th Cir. 2016) (the Eighth Amendment
23   “requires that prison officials ‘must take reasonable measures to guarantee the safety of the
24   inmates.’”) (quoting Farmer v. Brennan, 511 U.S. 825, 833 (1994) (“[P]rison officials have
25   a duty [under the Eighth Amendment] . . . to protect prisoners from violence at the hands
26   of other prisoners.”)).
27   ///
28   ///
                                                   8
                                                                                 3:20-cv-0098-JLS-LL
 1          Therefore, the Court will direct the United States Marshal to effect service of
 2   summons of Plaintiff’s Complaint as to Defendant Romero on Plaintiff’s behalf.2 See 28
 3   U.S.C. § 1915(d) (“The officers of the court shall issue and serve all process, and perform
 4   all duties in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (“[T]he court may order that service be
 5   made by a United States marshal or deputy marshal . . . if the plaintiff is authorized to
 6   proceed in forma pauperis under 28 U.S.C. § 1915.”).
 7   III.   Conclusion and Orders
 8          For all the reasons discussed, the Court:
 9          1.      GRANTS Plaintiff’s Motion to Proceed IFP (ECF No. 2).
10          2.      ORDERS the Secretary of the CDCR, or his designee, to collect from
11   Plaintiff’s trust account the full $350 filing fee owed in monthly payments in an amount
12   equal to twenty percent (20%) of the preceding month’s income to the Clerk of the Court
13   each time the amount in Plaintiff’s account exceeds $10 pursuant to 28 U.S.C.
14   § 1915(b)(2). ALL PAYMENTS MUST BE CLEARLY IDENTIFIED BY THE NAME
15   AND NUMBER ASSIGNED TO THIS ACTION.
16          3.      DIRECTS the Clerk of the Court to serve a copy of this Order on Ralph Diaz,
17   Secretary, CDCR, P.O. Box 942883, Sacramento, California, 94283-0001.
18          4.      DISMISSES Plaintiff’s claims against Defendants CDCR, RJD, and Frijas
19   sua sponte based on Plaintiff’s failure to state a claim against them pursuant to 28 U.S.C.
20   § 1915(e)(2) and § 1915A(b), and DIRECTS the Clerk of the Court to terminate CDCR,
21   RJD, and Frijas as Defendants in this matter.
22          5.      DIRECTS the Clerk to issue a summons as to Plaintiff’s Complaint (ECF No.
23   1) upon Defendant Romero and forward it to Plaintiff along with a blank U.S. Marshal
24   Form 285 for this Defendant. In addition, the Clerk will provide Plaintiff with a certified
25
26
27   2
      Plaintiff is cautioned that “the sua sponte screening and dismissal procedure is cumulative of, and not a
     substitute for, any subsequent Rule 12(b)(6) motion that [a defendant] may choose to bring.” Teahan v.
28   Wilhelm, 481 F. Supp. 2d 1115, 1119 (S.D. Cal. 2007).
                                                         9
                                                                                            3:20-cv-0098-JLS-LL
 1   copy of this Order, a certified copy of his Complaint (ECF No. 1), and the summons so that
 2   he may serve them upon Defendant Romero. Upon receipt of this “IFP Package,” Plaintiff
 3   must complete the Form 285 as completely and accurately as possible, include an address
 4   where Defendant Romero may be served, see S.D. Cal. CivLR 4.1.c, and return it to the
 5   United States Marshal according to the instructions the Clerk provides in the letter
 6   accompanying his IFP package.
 7         6.     ORDERS the U.S. Marshal to serve a copy of Plaintiff’s Complaint and
 8   summons upon Defendant Romero as directed by Plaintiff on the USM Form 285 provided
 9   to him. All costs of that service will be advanced by the United States. See 28 U.S.C.
10   § 1915(d); Fed. R. Civ. P. 4(c)(3).
11         7.     ORDERS Defendant Romero, once served, to reply to Plaintiff’s Complaint
12   within the time provided by the applicable provisions of Federal Rule of Civil Procedure
13   12(a). See 42 U.S.C. § 1997e(g)(2) (while a defendant may occasionally be permitted to
14   “waive the right to reply to any action brought by a prisoner confined in any jail, prison, or
15   other correctional facility under section 1983,” once the Court has conducted its sua sponte
16   screening pursuant to 28 U.S.C. § 1915(e)(2) and § 1915A(b), and thus, has made a
17   preliminary determination based on the face on the pleading alone that Plaintiff has a
18   “reasonable opportunity to prevail on the merits,” defendant is required to respond).
19         8.     ORDERS Plaintiff, after service has been effected by the U.S. Marshal, to
20   serve upon Defendant Romero, or, if appearance has been entered by counsel, upon
21   Defendant’s counsel, a copy of every further pleading, motion, or other document
22   submitted for the Court’s consideration pursuant to Fed. R. Civ. P. 5(b). Plaintiff must
23   include with every original document he seeks to file with the Clerk of the Court, a
24   certificate stating the manner in which a true and correct copy of that document has been
25   was served on Defendant or her counsel, and the date of that service. See S.D. Cal.
26   CivLR 5.2. Any document received by the Court which has not been properly filed with
27   ///
28   ///
                                                   10
                                                                                  3:20-cv-0098-JLS-LL
 1   the Clerk, or which fails to include a Certificate of Service upon the Defendants, may be
 2   disregarded.
 3         IT IS SO ORDERED.
 4   Dated: March 10, 2020
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                11
                                                                              3:20-cv-0098-JLS-LL
